DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 12/30/2020 is acknowledged.


Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2020.

Drawings
The drawings were received on 1/14/2019.  These drawings are acceptable.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

The limitation of claim 7 are not in the specification as filed.  There is no mention of a “food safe liquid”.
The limitations of claim 11 of “one or more additional warning layer coatings” is not in the body of the specification.
The limitations of claim 17 of an “invisible ink” is not in the body of the specification.


Claim Objections
Claims 1, 3-5, 7, 9-13, and 15 are objected to because of the following informalities:  
In claim 1, the phrase “a substrate; a front side of the substrate having a thermal-sensitive coating and a warning layer coating; and a back side of the substrate having an adhesive” is objected to grammatically.  This objection can be overcome by changing the phrase to “a substrate having a front side and a back side; a thermal-sensitive coating and a warning layer coating on the front side of the substrate; and an adhesive on the back side of the substrate” which is how the claim will be interpreted.
In claim 3, the phrase “wherein the front side includes a release coating” is objected to grammatically.  This objection can be overcome by changing the phrase 
In claim 4, the phrase “wherein the label includes a liner attached to” is objected to grammatically.  The objection can be overcome by changing the phrase to “further including a liner attached to” which is how the claim will be interpreted.
In claim 5, the phrase “edible food coloring materials as one or more microencapsulated patches that burst exposing visible color when” is objected to grammatically.  The objection can be overcome by changing the phrase to “one or more patches comprising microencapsulated edible food coloring materials that burst exposing visible color when” which is how the claim will be interpreted.
In claim 7, the phrase “when not activated and the visible indicia” is objected to grammatically.  The objection can be overcome by changing the phrase to “when not activated and to provide the visible indicia” which is how the claims will be interpreted.
In claim 9, the phrase “when the thermal-sensitive coating is imaged on the front side” is objected to grammatically.  The objection can be overcome by changing the phrase to “when the thermal-sensitive coating is imaged” which is how the claim will be interpreted.
In claim 10, the phrase “each of the labels” is objected to grammatically (two instances.  The objection can be overcome by changing the phrase to “each of the plurality of labels” which is how the claim will be interpreted.
In claim 10, the phrase “releasing a colored material or visible indicia on the front side” is objected to grammatically because one does not release visible indicia.  This 
In claim 11, the phrase “each label includes one or more additional warning layer coatings” is objected to grammatically.  The objection can be overcome by changing the phrase to “further including one or more additional warning layer coatings” which is how the claim will be interpreted.
In claims 12 and 13, the phrase “is a microencapsulated patch situated” is objected to grammatically as patches are not in and of themselves microencapsulated.  The objection can be overcome by changing the phrase to “is a patch comprising microencapsulated ink” which is how the claim will be interpreted.
In claim 15, the phrase “the warning layer coating is a plurality of microencapsulated beads, each bead having a food coloring ink that is undetectable on the front side until the microencapsulated beads” is objected to grammatically.  The objection can be overcome by changing the phrase to “the warning layer comprises a plurality of beads, wherein each bead comprises microencapsulated food coloring ink that is undetectable on the front side until the plurality of beads” which is how the claim will be interpreted. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 4, 5, 10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 4, the phrase “the backside” lacks antecedent basis in the claims because it is unclear if the liner is on an implied backside of the adhesive layer or the back side of the substrate.  For purposes of examination, the claim will be interpreted as “a liner attached to the adhesive”.
In claim 5, the phrase “when the label is removed” renders the claim indefinite because there is no indication of where the label has been removed from or in what manner the label becomes activated.
In claim 10, it is unclear where the labels of the label are located, or their location with respect to the substrate.  It is unclear if the substrate is part of the label or if the labels are on the substrate.
In claim 10, the limitations of “a front side having a thermal-sensitive coating” and “a back side having an adhesive coating” render the claim indefinite because it is unclear if the coatings are on the substrate of the label roll or if there is a second substrate that is part of the label, wherein on a front side of the second substrate is the thermal-sensitive coating and the warning layer coating etc.  Sides do not have coatings because coatings are on sides of things.  For purposes of examination, the Examiner is going to treat the substrate as being part of the label and the coatings are on the front side and back side of the substrate.
In claims 12, 13 and 15, the phrase “of the front side” or “on the front side” render the claim indefinite because there is no layer or film that has this “front side”.



Claim Rejections - 35 USC § 103
Claims 1-6, 8-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwan et al. (5,524,934) in view of Keeton et al. (US 2009/0015649).
With regard to claims 1-6, 8-13, 16 and 17, Schwan et al. teach a label that may have coatings of colorless color formers and color developers on a substrate that may be activated by using an imaging force such as heat, pressure or a combination of heat and pressure (col. 2, lines 16-33).  A coating that is imaged by heat reads on applicants’ thermal-sensitive coating and a coating that is imaged by pressure reads on applicants’ warning layer or film that can provide visible indicia when a directional force, vertical force, or stretching is applied.  The coatings may be white before they are imaged (col. 7, lines 3-6).  The coatings may be located on the edge of the label as in Figure 6 or it may be in selected areas on the label (Fig 2 and col. 5, lines 45-54).  One color on the edge could be selectively activated to provide an indication of how the form is to be processed, which read on written warning indicia (col. 5, lines 51-54).  The coatings that is imaged by pressure may comprise encapsulated color formers and color developers, 
It would have been obvious to one having ordinary skill in the art to have placed both multiple pressure sensitive coatings and a thermally-sensitive coating on three different portions of the substrate.  It would also have been obvious to have placed these portions anywhere on the substrate, including in the center of the substrate, depending on the intended use/design of the label and the number of colors/regions required.  Given the fact that the two materials are activated by different methods and are formed of different materials, the pressure sensitive coating will intrinsically not be activated when heat is applied to image the heat sensitive layer.
	Keeton et al. disclose a thermal printing label 400 that can be provided in roll form [0048].  The label can have a back coat 450 that may be an adhesive and a top coat 440 that may enhance slip, which reads on a release coating [0037] and [0038].  When the label 400 is in the form of a roll it would read on a liner-less label.  Alternatively, the label may have a direct thermal label and a liner 1615 may be present on the other side of the adhesive layer 1660 [0135], [0141] and [0143].
	Since Schwan et al. and Keeton et al. are both drawn to thermal printing labels, it would have been obvious to one having ordinary skill in the art to have made the label of Schwan et al. be in the form of a roll and have an adhesive, a slip enhancing back coat, and/or a liner as is taught in Keeton et al.  These are known arrangements for .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching in the prior art of the combination of a thermal-sensitive coating and a warning layer coating on the front side of the substrate of a label, wherein the warning layer comprises two food safe liquids, each of which has the designated color before activation and then provides a visible indicia when mixed together by activation using the directional force.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796